COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      The State of Texas v. Gleannloch Commercial Development, LP

Appellate case number:    01-16-00427-CV

Trial court case number: 1041442

Trial court:              County Civil Court at Law No. 3 of Harris County

        Appellant the State of Texas has filed a motion for rehearing and a motion for rehearing en
banc. The Court requests a response to the motion for rehearing and to the motion for rehearing
en banc from appellee Gleannloch Commercial Development, LP. The response must be filed no
later than 5:00 p.m., 20 days from the date of this order. See TEX. R. APP. P. 49.2.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: October 18, 2018